DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. patent 11, 296,948 (hereinafter ‘948). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, US patent ‘948 discloses:

A method for topology partition detection, the method comprising (Claim 1; Col. 20; lines 64-65): 
making a first determination, by a network device of a network, that a topology of the network has changed (Claim 1; Col. 20; lines 66-67); 
obtaining, based on the first determination, a set of paths from a current topology for the network (Claim 1; Col. 21; lines 1-2); 
assigning a first node of a first path of the set of paths to a first partition (Claim 1; Col. 21; lines 3-4); 
making a second determination, using the first path, that a second node should be connected to the first node (Claim 1; Col. 21; lines 5-6);  
making a third determination, using connectivity information of the network device, that the first node and the second node are neighbors (Claim 1; Col. 21; lines 7-9);
and assigning, based on the third determination, the second node to the first partition (Claim 1; Col. 21; lines 10-11).
Claims 2-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. patent 11, 296,948 (hereinafter ‘948). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1, 2, 5-7, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiabaut et al. (US 2010/0103846, hereinafter Chia) in view of Chau et al. (US 2012/0294187, hereinafter Chau).
Regarding claim 1, Chia discloses making a first determination, by a network device of a network, that a topology of the network has changed (para 0006; when a topology change occurs, this information is sent to all nodes); obtaining, based on the first determination, a set of paths from a current topology for the network (para 0006 and 0009; recomputing paths based on the topology change); assigning a first node of a first path of the set of paths to a first partition (para 0012 and  0022; assigning nodes to different partitions) ; making a second determination, using the first path, that a second node should be connected to the first node (para 0012; 0017);
	Chia does not explicitly disclose making a third determination, using connectivity information of the network device, that the first node and the second node are neighbors; and assigning, based on the third determination, the second node to the first partition.
	In an analogous art, Chau discloses making a third determination, using connectivity information of the network device (para 0072; determining neighbors based on connectivity information), that the first node and the second node are neighbors; and assigning, based on the third determination, the second node to the first partition (para 0093; nodes assigned to same partitions). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
	Regarding claim 2, Chia discloses making a fourth determination, using the first path, that a third node in the first path should be connected to the second node (para 0012; 0017); and merging, based on a sixth determination, the first partition and the second partition into a third partition comprising the first node, the second node, and the third node (para 0024; 0025; merging different partitions with different nodes).
	Chia does not explicitly disclose making a fifth determination, using the connectivity information, that the second node and the third node are not neighbors; and
assigning, based on the fifth determination, the third node to a second partition;
making a sixth determination, using a second path of the set of paths and the connectivity information that the second node and the third node are neighbors and should be connected.
	In an analogous art, Chau discloses making a fifth determination, using the connectivity information, that the second node and the third node are not neighbors (para 0107); and assigning, based on the fifth determination, the third node to a second partition; making the sixth determination, using a second path of the set of paths and the connectivity information that the second node and the third node are neighbors and should be connected (para 0119 and 0121). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
	Regarding claim 5, Chia discloses making a first determination, by a network device in a network, that a topology of the network has changed (para 0006; when a topology change occurs, this information is sent to all nodes); obtaining, by the network device and based on the first determination, a set of paths from a current topology for the network (para 0006 and 0009; re-computing paths based on the topology change).
Chia does not explicitly disclose performing, by the network device, a partition detection action set using the set of paths and a link state database of the network device, wherein the partition detection action set determines whether the current topology is partitioned.
In an analogous art, Chau discloses performing, by the network device, a partition detection action set using the set of paths and a link state database of the network device (para 0081 and 0082), wherein the partition detection action set determines whether the current topology is partitioned (para 0052 and 0129). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 16, Chia does not explicitly disclose a non-transitory computer readable medium comprising instructions that, when executed by a processor, perform the method steps of claim 5. 
In an analogous art, Chau discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, perform the method steps of claim 5 (para 0010 and 0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia’s method by adding Chau’s disclosure in order to physically implement the method steps.
Regarding claims 6 and 17, Chia discloses assigning a first node of a first path of the set of paths to a first partition (para 0012 and 0022; assigning nodes to different partitions); making a second determination, using the first path, that a second node should be connected to the first node (para 0012; 0017);
	Chia does not explicitly disclose making a third determination, using the link state database, that the first node is a neighbor of second node; and assigning, based on the second determination and the third determination, the second node to the first partition with the first node.
	In an analogous art, Chau discloses making a third determination, using the link state database (para 0072; determining neighbors based on connectivity information), that the first node is a neighbor of second node; and assigning, based on the second determination and the third determination, the second node to the first partition with the first node (para 0093; nodes assigned to same partitions). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 7, Chia discloses making a second determination, using a first path of the set of paths that a first node should be connected to a second node (para 0012; 0017).
	Chia does not explicitly disclose making a third determination, using the link state database, that the first node is not a neighbor of the second node; and assigning, based on the second determination and the third determination, the second node in a second partition. 
	In an analogous art, Chau discloses making a third determination, using the link state database, that the first node is not a neighbor of the second node (para 0107); and assigning, based on the second determination and the third determination, the second node in a second partition. 
 (para 0119 and 0121). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia’s method by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 10, Chia discloses wherein performing detection action set comprises detecting that the current topology is partitioned into a first partition and a second partition (para 0012 and 0022), and the method further comprise: making a second determination, using the set of paths, that a first node of the first partition and a second node of the second partition are connected in the current topology (para 0012; 0017); and merging, based on the second determination and the third determination, the first partition and the second partition into a third partition (para 0024; 0025; merging different partitions with different nodes).
	Chia does not explicitly disclose making a third determination, using the link state database that the first node and the second node are neighbors.
	In an analogous art, Chau discloses making a third determination, using the link state database that the first node and the second node are neighbors (para 0107; 0119 and 0121). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 11, Chia discloses wherein performing the partition detection action set determines that all nodes of the current topology are in a single partition (para 0022).
Regarding claim 12, Chia discloses wherein performing, by the network device in response to the first determination, an analysis to determine routes to each of a plurality of other network devices in the network (para 0009 and 0018).
Regarding claim 13, Chia does not explicitly disclose wherein making the first determination comprises receiving a link state update from a second device of the network.
In an analogous art, Chau discloses wherein making the first determination comprises receiving a link state update from a second device of the network (para 0048 and 0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 14, Chia does not explicitly disclose making the first determination comprises receiving an updated topology.
In an analogous art, Chau discloses making the first determination comprises receiving an updated topology (para 0048 and 0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources (para 0048 and 0049). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chial’s method  by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 15, Chia does not explicitly disclose wherein the link state database comprises link state information indicating whether nodes of the current topology are neighbors.
In an analogous art, Chau discloses wherein the link state database ccomprise link state information indicating whether nodes of the current topology are neighbors (para 0107; 0119 and 0121). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia’s method by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 18, Chia discloses making a second determination, using a first path of the set of paths, that a first node should be connected to a second node (para 0012; 0017);
	Chia does not explicitly disclose making a third determination, using the link state databse, that the first node is not a neighbor of the second node; and assigning, based on the second determination and the third determination, the second node in a second partition.
	In an analogous art, Chau discloses making a third determination, using the link state database (para 0072; determining neighbors based on connectivity information), that the first node is not a neighbor of second node; and assigning, based on the second determination and the third determination, the second node to a second partition (para 0075 and 0117; nodes assign to different partitions). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia’s method by adding Chau’s disclosure in order to dynamically adjust and allocate the resources.
4.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chia/Chau and further in view of Abbasi et al. (US 2014/0010069, hereinafter Abbasi).
Regarding claims 8 and 19, Chia/Chau does not explicitly disclose wherein performing the partition detection action set comprises detecting that the current topology is partitioned into a first partition and a second partition, and the method further comprises: performing, in response to detecting that the current topology is partitioned, a topology repair action set.
In an analogous art, Abbasi discloses wherein performing the partition detection action set comprises detecting that the current topology is partitioned into a first partition and a second partition, and the method further comprises (para 0038): performing, in response to detecting that the current topology is partitioned, a topology repair action set (para 0043). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chia/Chau’s method by adding Abbas’s disclosure in order to restore the communication system after a failure in the network.
There is no prior art rejection for claims 3, 4, 9, and 20.          
None of the prior art on the record, disclose or render obvious claim limitations of claim 3, 9 and 20 when considered along with limitations of independent claims as a whole. 

Conclusion                                        
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462